Citation Nr: 1218216	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  07-30 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed bilateral hearing loss.

2.  Entitlement to service connection for claimed tinnitus.

3.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected diabetes mellitus type 2.




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1954 to March 1957 and from April 1960 to December 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2005 and April 2006 rating decisions of the RO.

The Board remanded the case to the RO in September 2010 for additional development of the record.

On April 17, 2012, the undersigned Veterans Law Judge granted the Veteran's motion for a 30-day extension to submit additional evidence.  The Board notes that additional evidence along with a statement that waived initial RO consideration of the new material was received later that month.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file.

The  issue of service connection for basal cell carcinoma has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for bilateral hearing loss and tinnitus are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

For the period of the appeal, the service-connected diabetes mellitus type 2 is shown to require treatment that includes hypoglycemic agents and restricted diet, but not insulin or regulation of activities.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 20 percent for service-connected diabetes mellitus type II have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.119 including Diagnostic Code 7913 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The December 2005 letter provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the laws and regulations outlined above. 

Since the November 2005 rating decision on appeal granted service connection for diabetes mellitus, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003). 

In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  

In this case, the necessary SOC was issued in July 2007 and notice on the downstream issue was also provided in April 2008 correspondence.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  

In accordance with the Board's remand instructions, the Veteran was provided a VA examination that is deemed to be adequate for adjudicating the claim.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 


II. Increased Rating

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where an increase in the level of a service-connected disability is at issue, as it is in the Veteran's case, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected. 

Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  


Analysis

The Veteran contends that a higher rating is warranted for the service-connected diabetes mellitus.

Evaluations of diabetes mellitus are assigned under the provision of 38 C.F.R. § 4.119, Diagnostic Code (Code) 7913.  The rating criteria are as follows: 

A 10 percent evaluation is assigned in cases manageable by restricted diet only. 

A 20 percent evaluation is assigned in cases requiring insulin and restricted diet, or an oral hypoglycemic agent and restricted diet. 

A 40 percent evaluation is assigned in cases requiring insulin, restricted diet, and regulation of activities. 

A 60 percent evaluation is assigned in cases requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. 

The highest evaluation, 100 percent, is assigned in cases requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

Compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 

An August 2005 form completed by the Veteran's physician indicated that the service-connected diabetes mellitus required insulin and restricted diet or oral hypoglycemic agent and restricted diet; regulation of his activities was not required.

On January 2006 QTC VA examination, the Veteran reported that his blood sugars have not been so high or low that they required hospitalization.  He used the bathroom 5 to 6 times during the day and twice at night and denied having any loss of strength or problems with his bowels or bladder.  

The examiner noted that the Veteran had diabetes mellitus, bilateral lower extremity peripheral neuropathy, erectile dysfunction, hypertension and pulmonary sarcoidosis with obstructive findings of pulmonary function tests.  He then added that the Veteran would have to avoid prolonged sustained exertional-type activities as much as possible. 

A July 2006 treatment record indicated that the diabetes mellitus was well controlled with his current medication and checking his glucose regularly.

A February 2007 treatment record noted that the diabetes mellitus was treated with medication with diet/exercise control.  

In March 2007, it was noted that his diabetes mellitus was still under good control.

An April 2007 record indicated that the Veteran had irregularities in his blood sugar and had been taking his medication on and off for the past 4 months.  

A January 2009 treatment record noted various complaints including dizziness and lightheadedness earlier in the morning that felt similar to hypoglycemic episodes, but the Veteran did not check his blood sugars.  The tests showed that his glucose level was 103.

On November 2010 VA examination, the Veteran's diabetes mellitus was noted to be treated with daily medication.  Glucagon injections and sugar pills were used as needed for his diabetes mellitus when his blood sugars dropped unexpectedly.  

The Veteran only reported only having 2 injections for low blood sugar since March.  The Veteran had 3 meals and snacks per day and ate candy, which he believed kept his blood sugar from dropping.  He reported having episodes of hypoglycemic reactions or ketoacidosis that required visits to a diabetic care provider 2 to 3 times per month.  

The Veteran was instructed to follow a restricted or special diet and was restricted in his ability to perform strenuous activities due to foot pain he experienced while performing strenuous exercises.  As a result, he no longer exercised.  On examination, there were no diabetic skin, kidney or eye abnormalities.  

On this record, the Board finds that an evaluation in excess of 20 percent for the service-connected is not warranted.  

Throughout the appeal, the service-connected diabetes mellitus required the use of oral medications and restricted diet.  There is no evidence that the disability required regulation of the Veteran's activities.  

Notably, "Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446  (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

In the present case, a form completed by the Veteran's physician specifically stated that a regulation of activities is not required.  Although the most recent VA examination indicated that the Veteran's activities were restricted, this was due to foot pain rather that the service-connected diabetes mellitus.

Absent evidence of medically required avoidance of strenuous occupational and recreational activities, the Board determines that the Veteran does not have restriction of activities as defined by VA regulations. 

Since regulation of activities is a required component for the criteria for 40 percent and 60 percent ratings, the criteria for a higher rating are not met.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id, see also VAOGCPREC 6-96 (Aug. 16, 1996). 

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not reflect such an exceptional disability picture that renders the application of the schedular rating criteria inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating for diabetes mellitus with the established criteria in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

On this record, there is nothing in the symptomatology or impact of the service-connected diabetes mellitus that is considered unusual or outside of the norm.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected diabetes mellitus under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

An initial evaluation higher than 20 percent for the service-connected diabetes mellitus is denied.


REMAND

The Veteran contends that he was exposed to a high level of noise during the course of his military service and that such exposure is, in part, the cause of his currently diagnosed bilateral hearing loss and tinnitus.

The Board finds that the January 2011 VA examiner's opinions are inadequate to decide the claims of service connection for bilateral hearing loss and tinnitus.

The examiner noted that there was no hearing loss or change in hearing shown during his periods of service and reported that the decreased hearing from 2002 and 2011 was essentially due to the aging process.  However, no opinion was offered as to whether the hearing loss that was first noted in 2002 is in any way related to the Veteran's service and reported noise exposure therein.

Regarding tinnitus, the examiner commented that the etiology of the Veteran's tinnitus could not be determined, but provided an inadequate rationale for reaching this conclusion.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Under the circumstances, these matters must be remanded for a VA examination to ascertain the likely etiology of the claimed bilateral hearing loss and tinnitus.

Any outstanding treatment records also should be obtained for review.

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate action to contact the Veteran and request that he provide the names and addresses of any health care providers who have treated him for the claimed hearing loss or tinnitus since service.  After obtaining any necessary releases, please obtain all identified records and associate them with the claims file. 

The Veteran also should be notified that he may submit medical evidence or treatment records to support his claims. 

2.  After any records are associated with the Veteran's claims file, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed hearing loss and tinnitus. 

The claims folder and a copy of this Remand must be made available to the audiologist for review before the examination.  Any testing deemed necessary should be performed. 

After examining the Veteran and reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that any current disability manifested by hearing loss or tinnitus is due to excessive noise exposure or another event or incident of his periods of active service. 

The examiner should provide a complete explanation of the rationale that supports the opinion.

If an opinion cannot be offered without resorting to speculation then this should be stated along with an rationale as to why an opinion cannot be offered.

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


